DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Regarding the use of the term “about” in the claims as a term of degree, applicant specifies in [0036] that “about” indicates a numerical variance of 5% or less, as such this interpretation will be considered for each claim which uses “about” to limit ranges. 

Claims 1-2, 4-5, 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sperry et al. (US3717512) in view of Field (US4526630) and further in view of Kamat et al. (US20170121802A1).
Regarding Claims 1-2, 4, 7-9, and 11 Sperry teaches an aluminum base alloy comprising a composition (Alloy E, Table III) that encompasses or overlaps with the claimed limitations for the following elements:
Element
Claimed Range (wt%)
Prior Art (wt%)
Si
About 0.55-0.75
0.4-0.9 (Claim 2)
Mg
About 0.55-0.75
0.4-1.0 (Claim 3)
Cr
About 0.15-0.3
0.03-0.4 (Claim 1)
Fe
About 0.15-0.25
0-0.6 (Claim 6)
Cu
About 0-0.3
0-0.3 (Claim 6)
Zn
About 0.1-0.2
0-0.5 (Claim 6)
Mn
About 0.3-0.5
0.03-0.4 (Claim 5)
Al
Balance
Balance


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding the claim 9 limitation of Si:Mg of 0.9-1.1,Sperry teaches 0.4-0.9 of Si and 0.4-1.0 of Mg, these ranges are considered to significantly overlap with or encompass the claimed Si/Mg range. In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding the claim limitation of the alloy having a intermetallic phase content of less than or equal to about 3wt%, since Sperry teaches an alloy that reads on the claimed limitations, and teaches the alloy is made by melting and casting (Col. 3, Lines 29-34) heating to 1025 F (551 C), extruded by hot rolling, quenched, and tempered by age hardening at 350 F (175 C) for 5 hours (Col. 6, Lines 10-20); however, Sperry does not teach that the homogenization was a two-stage heat treatment at 450-550 C for 30 min to 2 hours ,followed by heating 0.1-1 C/min to a second temperature of 550-600 C for 1-5 hours; which applicant admits in [0046] is responsible for intermetallic phase content of 3 wt% or less.
However, Field teaches a method of heat treating aluminum alloys (abstract), and teaches that it is well known to apply a homogenization heat treatment to cast aluminum before treatments such as rolling and extrusion, and that all homogenization heat treatments should be performed so that none of the dispersed intermetallic particles are transformed into liquid phases (should be dispersed as solids), and that heat treatment can be a two stage heat treatment at 530-540 C, followed by heating at a range of 550-560 C before cooling (Col. 2, Lines 5-25), the solid solution matrix of the two-stage heat treatment serve to improve properties such as fracture toughness and heat sensitivity compared to conventional one stage annealing/heat treatment (Col. 5, Lines 9-14). Therefore, it would have been obvious to one of ordinary skill in the art to perform a two-stage heat treatment in the aluminum alloy of Sperry to minimize the amount of undissolved intermetallic phase produced during casting for the purpose of improving fracture toughness and heat sensitivity of the aluminum product to be extruded/forged.
Further, Kamat teaches a method of forming high strength aluminum alloys where the homogenization step can be a two-stage process where in a first step, heating can be performed at a range of at least 450 C [0063] can be held for 30 minutes to 2 hours [0063], heated to a second stage of at least 450, 460 or 470 C for 1, 2, 3 or 4 hours [0064] and where the heating rate can be 250-350 C/hr (4.1-5-8 C/min) and where the heating rate can be from 350-500 C/hr or (5.8-8.3 C/min) [0068, 0070]; where the homogenization treatment can form dispersoids which increases strength [0118] followed by quenching [0072]. Therefore, one of ordinary skill in the art would have been motivated to perform homogenization with the claimed heating rates, heating ranges for each stage, and soaking for the claimed time ranges for the purpose of forming an alloy with improved strength as a result of homogenization treatment. 
Regarding Claim 2, Sperry teaches the alloy is extruded but is silent regarding the ram pressure used or the extrusion speed used such as the claimed range of 2500 psi to 5000 psi and 2-10 ipm (inches per minute) respectively. Extrusion is a metal forming process in which metal is forced through a die to impart the die shape as it passes through the cavity, the metal endures compressive and shear stress as it is formed. Parameters such as ram pressure and extrusion speed are considered result-effective parameters which achieve a recognized result of plastically deforming the metal by forcing though a die to impart a desired die shape; where the general conditions of a claim are disclosed in a prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. As such, an ordinary artisan would have had a reasonable expectation for success in formulating the claimed range limitations of extrusion ram pressure and extrusion speed in finding a workable pressure and speed to form the aluminum alloy of Sperry. (See MPEP 21444.05(II)(A-B))
Regarding Claim 5, Sperry teaches the inventive alloys including alloy B (Figure 1) which has a “bamboo” grain structure, consist of alloys where “substantially all grains are fibrous and grossly elongated” (Col. 1, Lines 40-54). Further the exemplary image of this structure by Sperry in Figure 1 looks substantially identical to the disclosed bamboo structure of Fig. 2A of the inventive disclosure. Further the teaching of “substantially all grains” being fibrous is interpreted to anticipate the claim limitation of at least 80% of the grains are aligned longitudinal bamboo grains. 
Regarding Claim 7, Sperry teaches Alloy E has a Tensile strength of 43.5 ksi (Table IV), this is equivalent to 300 MPa, reading on the claimed range of 280 MPa or greater. 
Regarding Claim 8, Sperry teaches the alloys were cast into billets before extrusion (Col. 3, Lines 29-41; Col. 4, Lines 55-60).
Regarding Claim 10, Sperry teaches Alloy E contains 0.16% Fe, reading on the claimed range of about 0.15-0.25%.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sperry et al. (US3717512) in view of Field and further in view of Kamat et al. in further view of Erickson (US5582660).
Regarding Claim 3, Sperry teaches the water quenching can be performed from 1000 F-10000 F/min (Col. 2, Lines 15-20) or 537-5500 C/min with water, overlapping with the claimed range but does not teach mist quenching was used specifically. However, Erickson teaches a method of forming aluminum alloy where rapid quenching is accomplished by water quenching or misting water for the purpose cooling at a rate sufficient that the soluble constituents are retained after quenching. (Col. 3, Lines 46-63). Therefore, one of ordinary skill in the art would have been motivated to modify the quenching of Sperry to be water misting for the purpose of cooling the alloy at a sufficient rate to retain soluble constituents. 


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sperry et al. (US3717512) in view of Field as applied to Claim 1, and in further view of Takeuchi et al. (US4231817).
Regarding Claim 6, Sperry teaches the alloy is hot worked for use in extrusions, forgings, or rolled products with high strength and high impact properties (Col. 1, Lines 10-25), but does not explicitly say the alloy is used for an automobile part such as a rocker, a control arm, a rail, a beam, a reinforcement panel, a bumper, a step, a subframe member, or a pillar. However, Takeuchi teaches a similar extrusion corrosion resistant structural aluminum alloy (Abstract), and teaches aluminum alloys can be used in structural sections for buildings and transport vehicles (Col. 1, Lines 30-36). Therefore, it would have been obvious to one of ordinary skill in the art to use the alloy taught by Sperry into an extruded or rolled aluminum alloy part for a vehicle part as claimed as the alloy has high strength and high impact properties. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738